DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Semenuk et al., U.S. Patent No. 5,996,535 (hereinafter Semenuk; cited on PTO-892 mailed 10/11/2019).
	Re Claim 1, Semenuk discloses an animal accommodation facility including:
A number of substantially airtight enclosures (10; see Abstract);
Each of the enclosures having at least one air inlet (28, 30, or 32; see figures 2 and 4, 5:10-14, and 5:29-30) and at least one air outlet (50 or 42; see figures 2 and 4, 5:40-45, and 5:64-6:3);
An air delivery system (14) which draws air from the atmosphere (see figures 1 and 3, 4:65-5:4, 8:4-7, and 8:38);
An air exhaust system which exhausts air to the atmosphere (see figures 1 and 3, 5:67-6:3, 8:4-7, and 8:38);
The air delivery system includes a number of air delivery conduits (each 26, when coupled to 32, 22, forms an air delivery conduit in the hollow space, or 28 for each cage; see figures 2-4 and 5:21-30) which deliver air at positive pressure (see 6:3-8) to the at least one air inlet of each of the enclosures (see id.
The air exhaust system includes a number of air exhaust conduits (each 44, when coupled to 22, forms an air exhaust conduit in the hollow space, or 50 for each cage; see figures 2-4) which receive air from the at least one air outlet of each of the enclosures (see id. and 5:64-6:3);
Wherein at least one the number of air delivery conduits is dedicated to each of the enclosures (see figures 2 and 4);
Wherein at least one of the number of air exhaust conduits is dedicated to each of the enclosures (see id.); and
Wherein each of the dedicated air delivery conduits and each of the dedicated air exhaust conduits are of a length which is at least the height of each of the enclosures. See figures 2 and 4.
As indicated above, Semenuk discloses that the air exhaust and delivery systems draw air from and exhaust air to, respectively, the atmosphere. However, should Semenuk not expressly disclose that they draw air from, or exhaust air to, the atmosphere, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, as being a well-known non-recirculating air system for laboratory cages, so as to deliver fresh air to each of the cages and prevent mixing of air from the cages so as to achieve the isolation of each cage desired by Semenuk. See Abstract and 5:60-62. 
Re Claim 2, Semenuk discloses that each of the enclosures has at least two air inlets (30 or apertures in 32). See figures 2, 4, and 5 and 5:29-30.
Re Claim 3, Semenuk discloses that each of the enclosures has at least two air outlets (42). See id.
See figure 4.
Re Claim 5, Semenuk discloses that the number of air delivery conduits (conduits formed between 26, 32) and the number of air exhaust conduits (conduits formed between base of 22, 44) are provided with removable regions (26 and 44 are each removable; see figure 5, 5:9-10, and 5:50-55) which allow like conduits to be installed in different configurations. See id., noting that different lids and waste trays may be fitted to different cages.
Re Claim 6, Semenuk discloses that each of the enclosures comprises an associated drawer (22; see 7:47-51) for collecting fluids from the enclosure. See figure 4, noting that 22 collects what fluids and waste that does not enter 44 via 42.
Re Claim 7, Semenuk discloses that the air delivery system further includes at least one blower or fan (20) that is configured to deliver air into the number of air delivery conduits at the positive pressure. See figure 3 and 6:3-8. 
Response to Arguments
Applicant’s arguments, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Bonner and Harr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Semenuk.
Applicant’s arguments are not directed to Semenuk.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642